Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 0-22122 MTM TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) New York 13-3354896 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1200 High Ridge Road Stamford, CT (Address of principal executive offices) (Zip Code) (203) 975-3700 (Registrants telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuers classes of common stock, as of the latest practicable date. There were a total of 13,331,006 shares of the issuers common stock, par value $.001 per share, outstanding as of February 8, 2008. MTM TECHNOLOGIES, INC. Quarterly Report on Form 10-Q Quarter Ended December 31, 2007 Table of Contents Page PART I  FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets As of December 31, 2007 (Unaudited) and March 31, 2007 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2007 and 2006 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2007 and 2006 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II  OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 6. Exhibits 28 Signatures Index to Exhibits PART I - FINANCIAL INFORMATION Item 1. Financial Statements. MTM TECHNOLOGIES, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share data) December 31, March 31, (Unaudited) A S S E T S Current assets: Cash $ $ Accounts receivable-trade, net of allowance of $1,091 and $1,552, respectively Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Identified intangible assets, net of amortization Other assets Total assets $ $ L I A B I L I T I E S A N D S H A R E H O L D E R S E Q U I T Y Current liabilities: Secured revolving credit facilities $ $ Inventory financing agreements Accounts payable Accrued expenses Deferred revenue Current portion of capital lease obligations Total current liabilities Secured promissory note Non-current portion of capital lease obligations Other long-term liabilities Total liabilities Shareholders equity: Series A preferred stock, $.001 par value; 39,300,000 and 33,500,000 shares authorized; issued and outstanding 29,569,259 and 22,645,766 shares at December 31, 2007 and March 31, 2007, respectively Common stock, $.001 par value; 150,000,000 and 80,000,000 shares authorized; issued and outstanding 13,305,544 and 11,920,919 shares, respectively 13 12 Additional paid-in capital Accumulated deficit ) ) Total shareholders equity Total liabilities and shareholders equity $ $ See notes to unaudited condensed consolidated financial statements. 1 MTM TECHNOLOGIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended December 31, December 31, Net revenues: Products $ Services Total net revenues Costs and expenses: Cost of products sold Cost of services provided Selling, general and administrative expenses Restructuring - - - Total costs and expenses Operating loss ) Other income (expense): Interest expense, net of interest income ) Other income (expenses) - ) ) Loss before income tax provision ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Preferred stock dividend Net loss available to common shareholders $ ) $ ) $ ) $ ) Net loss per common share: Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and Diluted See notes to unaudited condensed consolidated financial statements. 2 MTM TECHNOLOGIES, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine Months Ended December 31, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Provision for uncollectible accounts 42 Depreciation Amortization of intangibles Provision for deferred income taxes - Amortization of debt discount Non-cash interest on secured subordinated promissory note Amortization of debt issuance costs Stock-based compensation Non-cash restructuring costs - Changes in operating assets and liabilities net of effect of acquisitions: (Increase) decrease in assets: Accounts receivable ) Inventories Prepaid expenses and other current assets ) ) Other assets ) ) Increase (decrease) in liabilities: Accounts payable and accrued expenses ) Deferred revenue ) Net cash used in operating activities ) ) INVESTING ACTIVITIES: Acquisition of businesses, net of cash acquired - ) Additions to property and equipment ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Borrowing (repayment) on secured revolving credit facility ) Borrowings on inventory financing Proceeds from issuance of preferred stock, net - Common stock issued from stock options exercised 2 Common stock issued under associate stock purchase plan 57 Principal payments on promissory note - ) Principal payments on capital lease obligations ) ) Net cash provided by financing activities NET DECREASE IN CASH ) ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ Supplemental disclosure of non-cash financing activities: Series A Preferred Stock dividend accrued $ $ Warrants issued in connection with secured promissory note $ $ - Supplemental disclosure of non-cash investing activities: Common stock issued in acquisition $ - $ Non-cash adjustments to goodwill $ 27 $ Common stock issued to settle contingent consideration relative to acquisition $ $ - Liability incurred to settle contingent consideration relative to acquisition $ - $ Common stock issued for promissory note payment $ - $ See notes to unaudited condensed consolidated financial statements. 3 MTM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1. FINANCIAL STATEMENT PRESENTATION The accompanying condensed consolidated financial statements include the accounts of MTM Technologies, Inc. and its wholly owned subsidiaries, MTM Technologies (US), Inc., Info Systems, Inc. and MTM Technologies (Massachusetts) LLC, collectively referred to as (the Company). All significant intercompany accounts and transactions have been eliminated. The condensed consolidated balance sheet of the Company at March 31, 2007 has been derived from the Companys Annual Report on Form 10-K for the year then ended. All other condensed consolidated financial statements contained herein have been prepared by the Company and are unaudited. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements for the year ended March 31, 2007 and the notes thereto contained in the Companys Annual Report on Form 10-K. The accompanying unaudited condensed consolidated financial statements have been prepared under the rules and regulations of the Securities and Exchange Commission (the SEC). Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments and accruals, consisting of a normal recurring nature, necessary to present fairly the consolidated financial position of the Company as of December 31, 2007, and the consolidated results of operations and cash flows for the periods presented herein. Operating results for the three and nine months ended December 31, 2007 are not necessarily indicative of the results that may be expected for the Companys entire fiscal year ending March 31, 2008. NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Recently Issued Accounting Pronouncements Effective April 1, 2007, the Company adopted the provisions of the Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (FIN 48), which provides criteria for the recognition, measurement, presentation and disclosure of uncertain tax positions. A tax benefit from an uncertain position may be recognized only if it is more likely than not that the position is sustainable based on its technical merits. Upon the adoption of FIN 48, the Company had no unrecognized tax benefits. The application of FIN 48 did not have any impact on the Companys consolidated balance sheets, statements of operations, or statements of cash flows during the nine months ended December 31, 2007. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements (SFAS No. 157). SFAS No. 157 defines fair value, establishes a framework for measuring fair value and expands fair value measurement disclosures. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The Company must adopt these new requirements no later than its first fiscal quarter of 2009 and is currently evaluating whether the adoption of SFAS No. 157 will have an impact on our consolidated financial statements. In February 2007, the FASB issued Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (SFAS No. 159). SFAS No. 159 permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. SFAS No. 159 is effective for financial statements issued for fiscal years beginning after November 15, 2007, or the Companys first quarter of fiscal 2009. The Company has not yet determined if it will elect to apply any of the provisions of SFAS No. 159 or what the effect of adoption of the statement would have, if any, on its consolidated financial statements. 4 Inventories Inventories, comprised principally of computer hardware and software, are stated at the lower of cost or market using the first-in, first-out method. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amount of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Per Share Data Basic net loss per share is calculated using the weighted-average number of common shares outstanding during the period. Diluted net income per share is calculated using the weighted-average number of common shares plus dilutive potential common shares outstanding during the period. Dilutive securities, which are convertible into 35.8 million and 21.5 million common shares as of December 31, 2007 and 2006, respectively, have not been included in the weighted-average shares used for the calculation of earnings per share for the periods presented herein since the effect of such securities would be anti-dilutive. NOTE 3. CREDIT FACILITIES On August 21, 2007, the Company entered into a secured Credit Facilities Agreement (the Credit Facilities Agreement) with GE Commercial Distribution Finance Corporation (CDF) as Administrative Agent, GECC Capital
